DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on  6/29/2022 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 11-13 recite “the base film and cover film being moved to the joining station by a transport device that acts only on the first and second areas of the cover film”. This limitation renders the claim indefinite as it is not readily clear as to how the “transport device” can move both films to the joining station if it is only acting on the cover film and the films are not joined.
	Further regarding Claim 1, line 15 recites “the attaching of the base”, however, “the attaching” lacks antecedent basis within the claim as “attaching” is subsequently recited and therefore the claim is rendered indefinite.
	Even further regarding Claim 1, line 14 recites “a cavity” and line 17 recites “a wall of a cavity”, however, it is unclear if the second recitation is referring to the same cavity or another cavity and therefore, these limitations render the claim indefinite. 
	Lastly regarding Claim 1, line 3 recited “the product” which lacks antecedent basis within the claim and therefore renders the claim indefinite. 
	Claims 2-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US PGPUB 2016/0194101), in view of Stockley III (US PGPUB 2002/0063070), and in further view of Ereno (US PGPUB 2016/0159507).
Regarding Claim 1, Palumbo discloses a method (Figure 3C) of generating a food package in a thermoforming machine (1; Para. 0047), the method comprising: 
arranging a product (P) so that the product (P) is supported on a base film (5 with tray formations 8; Para. 0252) and covered with a cover film (11) in a superposing area (area immediately prior to 20) of the thermoforming machine (1; Para. 0252), each of the cover film (11) and base film (5) having a width, the width being transverse to a forward movement direction of the base and cover films (5, 11), the width of the cover film (11) being greater than the width of the base film (5; see Figure 3D; Para. 0273), the base film (5) having first and second longitudinal edges (as shown), the cover film (11) having first and second areas that respectively project transversely from the first and second longitudinal edges (as shown in Figure 3D); 
moving the base film (5) and cover film (11) in the forward movement direction to a joining station (20) of the thermoforming machine (1), the joining station (20) being located downstream the superposing area (see “Annotated View of Figures 3C and 3D” below; Para. 0252) and including a lower tool (21) and an upper tool (22), the base film (5) and cover film (11) being moved to the joining station (20) by a transport device (61) that acts only on the first and second areas of the cover film (11; see Figure 3D; Paras. 0273 and 0276); 
one or both of the upper and lower tools (21, 22) of the joining station (20) demarcating a cavity in which the product (P) resides during the attaching of the base and cover films (5, 11; see Figure 3D), 
attaching the base film (5) and cover film (11) with the product (P) housed between them with the use of the lower and upper tools (21, 22) of the joining station (20; Para. 0252); 
moving the attached base and cover films (5, 11) with the product (P) disposed between them in the forward movement direction from the joining station (20) to a cutting station (23) of the thermoforming machine (1), the base film (5) and cover film (11) being moved to the cutting station (23) by the transport device (61) that acts only on the first and second areas of the cover film (11; Paras, 0273, 0276-0278). 

    PNG
    media_image1.png
    462
    718
    media_image1.png
    Greyscale

Annotated View of Figures 3C and 3D

However, although Palumbo discloses extracting a gas located between the base and cover films (5, 11) through an access space (see Figures 8-11; Para. 0261), Palumbo does not disclose this access space is located between a wall of a cavity (note the 112 rejections above) and at least one of the first and second longitudinal edges of the base film (5).
Palumbo also fails to explicitly disclose the upper and lower tools gripping, longitudinally, the cover film and not the base film and is silent on the step of gripping both the base film and the cover film by use of a supporting device while the base film and cover film are moved to the cutting station, the supporting device being caused to move in the forward movement direction from a first position to a second position simultaneously with the cover and base films being moved by the transport device to the cutting station.
First attention can be brought to the teachings of Stockley III which includes another method for making a food package which includes in a vacuum chamber/joining station (30; Figure 2), injecting and extracting a gas located between a base and cover film (12, 24) through an access space (area between 50 and 52; see Figures 2-4), wherein the access space is located between a wall of a cavity formed by an upper and lower tool (40, 50, 52) and at least one of the first and second longitudinal edges (located at edges of 52) of the base film (12), wherein the lower tool comprises an outer portion (50) and inner support member (52), and wherein the upper and lower tools (50, 40) grip longitudinally, the cover film (24) and not the base film (12) to form the cavity (as shown in Figures 3-6; see Paras. 0061-0064).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system and method of Palumbo to include a two part lower tool such that the upper and lower tools only grip, longitudinally, the cover film and the gas is extracted/injected between a wall of the cavity and at least one of the longitudinal edges of the base film as taught by Stockley III. By modifying Palumbo in this manner, the injection and/or evacuation of the gas can be completed in a quicker more efficient manner as a wider path for the gas flow can be attained relative to Palumbo as in Palumbo, a gap between the lower tool and the base film or a hole in the base film is relied upon for the gas exchange wherein Stockley introduces a defined path in the lower tool for the gas. Further, it is also noted that Applicant has not provided any criticality as to the specific arrangement of the access space for injecting and extracting the gas.
Further attention can be brought to Ereno which also teaches another thermoforming machine (1; Figures 1-2) and method of operating such wherein the method includes joining a base film (30) and a top film (31) at a joining station (7; see Figure 4) and further gripping both the base film (30) and the cover film (31) by use of a supporting device (support 28 of displacement means 40; Figure 4; see Paras. 0052-0053 which disclose the plates /support 46/47 acting on the first film 30 but given the configuration of Figure 4, it is clear that the plate 46 and support 47 will readily clamp both films 30 and 31 as film is sealed to the entire contact surface of 30 per Para. 0036) while the base film (30) and cover film (31) are moved to a cutting station (16; Para. 0065), the supporting device (28) being caused to move in the forward movement direction from a first position to a second position simultaneously with the cover and base films (31, 30; Para. 0052-0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a displacement means including a supporting device to perform the functions as outlined above as taught by Ereno into the machine and method of Palumbo in order to readily ensure proper positioning of the base film while it is being conveyed throughout the machine as taught by Ereno (see Para. 0028). Note that given the transport device (61) of Palumbo is gripping and conveying the package by only the cover film, one of ordinary skill in the art at the time the invention was effectively filed would have readily incorporated a further supporting device that supports the base film as well as taught by Ereno in the event of a faulty seal and reduce the chance of a broken seal.

Regarding Claim 3, Palumbo, as modified, discloses the supporting device (28 of 40 incorporated by Ereno) ceases gripping the base film (5) and the cover film (11) after the supporting device reaches the second position and thereafter returns to the first position (see Paras. 0052-0053 of Ereno describing such movement of the movable support 28).  

Regarding Claim 4, Palumbo, as modified, discloses the base film and cover film are stationary when the supporting device (28 of 40 incorporated by Ereno) ceases gripping the base film and while the supporting device (28 of 40 incorporated by Ereno) returns to the first position (see Para. 0053 of Ereno which discloses releasing the film at a fixed position).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US PGPUB 2016/0194101), in view of Stockley III (US PGPUB 2002/0063070) and Ereno (US PGPUB 2016/0159507), as applied to Claim 1, and in further view of Foulke Jr. (US PGPUB 2003/0196412).

Regarding Claim 2, Palumbo, as modified, discloses cutting (at 23) at least the cover film (11) to obtain the food package with the food located therein, the cut being transverse (via 24) to the forward movement direction (Para. 0253), however, Palumbo as modified does not readily disclose longitudinally cutting the first and second areas of the cover film (11) that project transversely from the base film (5).  
Attention can be brought to the teachings of Foulke Jr. which includes another thrermoforming packaging machine (90; see Figure 4) comprising a joining station (62) and a downstream cutting station (96) for cutting excess lidding film material (16) that project transversely from a base film (14 as shown in Figure 3; Para. 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the cutting step of Palumbo to include cutting the excess cover film as taught by Foulke Jr., which would readily incorporate longitudinal cutting, as such removal of excess material readily reduces the size of the final package.


Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 5, Palumbo, as modified, discloses several features of the claimed invention but fails to explicitly disclose the thermoforming machine includes a holding device located between the joining station and the supporting device, wherein the base film and cover film being gripped together by the holding device from the moment the supporting device ceases gripping the base and cover films and until a subsequent movement of the base film and cover film in the forward movement direction.  Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Palumbo to include such a holding device to carry out the function as claimed without the use of improper hindsight drawn from Applicant’s specification. Therefore this feature, in combination with the remaining features of Claim 3, are viewed as allowable subject matter.

Regarding Claim 6, Palumbo, as modified, discloses several features of the claimed invention but fails to explicitly disclose the first and second areas of the cover film projecting transversely from the base film are respectively acted on by first and second lifting elements to cause the first and second areas to be pushed towards the upper tool. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Palumbo to include such lifting elements to carry out the function as claimed without the use of improper hindsight drawn from Applicant’s specification. Therefore this feature, in combination with the remaining features of Claim 1, are viewed as allowable subject matter.
Claims 7-9 depend from Claim 6 and are therefore also viewed as allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Sparakowski (US PGPUB 2008/0104930) and Natterer (US PGPUB 2005/0173289) are both recited in the Applicant’s specification but not yet cited. 
	-Mochizuki (US PGPUB 2015/0191267) and Kurz (US PGPUB 2014/0158502) both disclose transport devices for thermoforming machines.
	-Paul (US PGPUB 2016/0130024) also discloses a transport device for a thermoforming machine  and recites “the upper film 14 can be guided in transport means or be transported by transport chains, wherein these transport means then extend only from the sealing station and, if necessary, downstream” (Para. 0026).
	-Pasco (USP 3,634,993) and Wolfelsperger (USP 3,895,475) both disclose vacuum skin packaging systems wherein only the top film is gripped and gas is extracted in a similar manner as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/19/2022